MOBGAN, J.
(After Stating the Facts as Above.)” — The-statement on motion for new trial was prepared by the defendant, and is objected to by the plaintiff because of its length and the mass of testimony it contains. To intelligently pass upon this objection would require an extended and careful examination of the evidence therein as applied to the issues, and would necessarily consume much time. In the view we-take of the case, this is not necessary. The principal objection of the defendant in the court below was to the instructions given by the court upon its own motion. We have made a careful examination of these instructions, and are constrained to say that such principles of law as they contain are lost in an *269intricate maze of words. They are unnecessarily lengthy, and, while much of the language might be appropriate in a treatise on adverse possession and kindred subjects, it is out of place in an instruction to the jury. Such voluminous instructions tend to uncertainty, and lose the jury and the issue. We fully ■agree with tííe court below in ordering a new trial. Judgment affirmed. Costs awarded to respondent.
Huston, C. J., and Sullivan, J., concur.